 DECISIONS OF NATIONAL LABOR RELATIONS BOARDTurtle Creek Convalescent Centres, Inc. and Local1199-Indiana, National Union of Hospital andHealth Care Employees, a Division of RWDSU,AFL-CIO.1Cases 25-CA-8858 and 25-CA-8858-2March 25, 1978DECISION AND ORDERBY MEMBERS PENELLO, MURPHY, ANDTRUESDALEOn December 6, 1977, Administrative Law JudgeWalter H. Maloney, Jr., issued the attached Decisionin this proceeding. Thereafter, Respondent filedexceptions and a supporting brief, and the GeneralCounsel filed a brief in support of the Decision of theAdministrative Law Judge.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,2and conclusions3of the Administrative LawJudge and to modify his remedy so that interest is tobe computed in the manner prescribed in FloridaSteel Corporation, 231 NLRB 651 (1977),4 and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that the Respondent, Turtle CreekConvalescent Centres, Inc., Indianapolis, Indiana, itsofficers, agents, successors, and assigns, shall take theaction set forth in the said recommended Order.I The name of the Charging Party appears as amended at the hearing.2 Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not tooverrule an Administrative Law Judge's resolutions with respect to credibili-ty unless the clear preponderance of all of the relevant evidence convincesus that the resolutions are incorrect. Standard Dry Wall Products, Inc., 91NLRB 544 (1950), enfd. 188 F.2d 362 (C.A. 3, 1951). We have carefullyexamined the record and find no basis for reversing his findings.In stating in sec. B, 4, of his Decision that "neither Mrs. Weachock norany other employee at Respondent's place of business was entitled to engagein a slowdown," the Administrative Law Judge implies that Weachockand/or other employees in fact engaged in a slowdown. Contrary to theAdministrative Law Judge's implication, there is no record evidence to thateffect.3 We agree with the Administrative Law Judge's conclusion thatregistered nurses Weachock and Shelton were not supervisors within themeaning of the Act. We disavow, however, the implication in sec. B, I, of hisDecision that the Board, in determining the supervisory status of health careprofessionals, applies standards which are different from the traditionalstandards for determining supervisory status. As the Senate Committee on235 NLRB No. 52Labor and Public Welfare stated in its report on the Coverage of NonprofitHospitals Under the National Labor Relations Act, "the Board hascarefully avoided applying the definition of 'supervisor' to a health careprofessional who gives direction to other employees in the exercise ofprofessional judgment, which direction is incidental to the professional'streatment of patients, and thus is not the exercise of supervisory authority inthe interest of the employer." S. Rept. 93-766, 93d Cong., 2d sess. 6 (April 2,1974). But, the traditional standards for determining supervisory statusremain applicable to registered nurses. See Sutter Community Hospitals ofSacramento, Inc., 227 NLRB 181, 192 (1976) (Chairman Fanning and thenChairman Murphy concurring in relevant part), where the Board stated, "Indeciding whether health care professionals, including registered nurses, aresupervisors within the meaning of the Act, we are bound to adhere to thetraditional standards for determining supervisory status." See also WingMemorial Hospital Association, 217 NLRB 1015, 1016 (1975). In agreeingwith the Administrative Law Judge's conclusion, we rely on the absence ofevidence showing that Weachock and Shelton in fact possessed supervisoryauthority.We also agree with the Administrative Law Judge's conclusion thatRespondent violated Sec. 8(aXl) and (3) of the Act by dischargingWeachock and Shelton. In so doing, however, we disavow his finding that,in discharging these two employees, Respondent departed from its normalpractice of requiring three previous counseling reports or warnings as aprerequisite for discharge. The record establishes that before a nurses aidewas discharged, it was Respondent's standard practice to require three suchreports, but there is no clear evidence establishing that a similar practice wasfollowed with regard to discharges of registered nurses.4 The Administrative Law Judge inadvertently specified interest to bepaid at 7 percent; however, interest will be calculated according to the"adjusted prime rate" used by the U.S. Internal Revenue Service for intereston tax payments. See, generally, Isis Plumbing d Heating Co., 138 NLRB716 (1962).DECISIONSTATEMENT OF THE CASEFINDINGS OF FACTWALTER H. MALONEY, JR., Administrative Law Judge:This case came on for hearing before me at Fort Wayne,Indiana, upon an unfair labor practice complaint, issuedby the Regional Director of Region 251 and thereafteramended,2which alleges that Respondent Turtle CreekConvalescent Centres, Inc.,3violated the provisions ofSection 8(a)(1) and (3) of the Act. More particularly, thecomplaint alleges that Respondent unlawfully interrogatedemployees concerning union activities, threatened employ-ees with reprisal for engaging in union activities, andannounced a rule which forbade employees from discuss-ing union activities on company property. The complaintalso alleges that Respondent discriminatorily dischargedDonna J. Weachock and Joanne Shelton. Respondentl The name of the Charging Party was amended at the hearing to reflectthe correct title, which is Local 1199-Indiana, National Union of Hospitaland Health Care Employees, a Division of RWDSU; AFL-CIO.2 The principal docket entries herein are as follows:Charge filed herein by Local 1199-Indiana, National Union of Hospitaland Health Care Employees, a Division of RWDSU, AFL-CIO (hereincalled the Union), on April 19, 1977, and an amended charge filed herein onApril 25, 1977; complaint issued on June 8, 1977, and an amendment tocomplaint issued on June 9, 1977; Respondent's answer filed on June 13,1977; hearing held in Fort Wayne, Indiana, September I and 2, 1977; andbriefs filed by the General Counsel and Respondent with me on November4, 1977.3 I find that Respondent is a corporation which maintains its principalplace of business in Indianapolis, Indiana, and various facilities throughoutthe State of Indiana, including Fort Wayne, where it is engaged in thebusiness of operating proprietary nursing homes. During the precedingyear, a representative period, Respondent had gross annual revenues inexcess of $100,000, and received at its Fort Wayne, Indiana, nursing home,directly from other states, goods valued in excess of $50,000. Accordingly,400 TURTLE CREEK CONVALESCENT CENTRESclaims that Weachock and Shelton are supervisors withinthe meaning of Section 2(1 1) of the Act and are not entitledto the protections of the Act. It further contends that theywere discharged for misconduct and for a bad attitude. Itdenies the commission of any independent violations ofSection 8(a)(1) of the Act. Upon these contentions, theissues herein were drawn.4A. The Unfair Labor Practices AllegedRespondent operates a chain of nursing homes through-out the State of Indiana. The one in question in thisproceeding, Turtle Creek South, is located on the southside of Fort Wayne. It has approximately 125 beds and justunder 100 employees. About 60 of these employees areemployed in the nursing department. Of this number, 15are either registered nurses (RNs) or licensed practicalnurses (LPNs). The service rendered by Respondent isdivided into skilled care and intermediate care of patients.Skilled care patients are housed on the third floor of theCentre, where approximately 63 beds are available. Inter-mediate care patients are housed on the second floor. Inthe nature of things, patients in both categories must beattended to on a round-the-clock, 7-day-week basis.Until the events here in issue took place, the regularcharge nurse on the skilled care floor during the first shift(7 a.m. to 3 p.m.) was Donna J. Weachock, a registerednurse. The medication or "med nurse" on that floor duringthe first shift was Joanne Shelton. Shelton, an RN, acted ascharge nurse on those occasions when Weachock was offduty. Their duties are discussed in detail, infra. The otheremployees on the floor during this shift consisted of nursesaides and a ward clerk. They worked generally under thecontrol of the charge nurse, who reported to the director ofnursing, Julia Schuler. Schuler in turn reported to theadministrator, John K. August, who was then and is now incharge of the entire establishment.In the spring of 1977, Shelton and a nurses aide namedMarsha Rose discussed between themselves the desirabilityof obtaining union representation at the Centre. As a resultof this discussion, Mrs. Shelton agreed to contact CountyCouncilman James Banks for advice and assistance ingetting in touch with union organizers. Banks put her incontact with the Union herein and specifically withOrganizer Leo Kormis. Kormis and Shelton arranged tohave a meeting at Shelton's home so that Respondent'semployees who were interested could meet Kormis andlearn the details about the burdens and benefits ofunionization.On Thursday, April 14, about 25 employees, includingWeachock, gathered at Shelton's house for this purpose.Shelton, Rose, and possibly others circulated the invitationto the employees at the Centre. Kormis told them abouttheir legal rights under the Act, discussed the history of theUnion, handed out two organizational leaflets, and an-swered questions about unionization which were posed bythe assembled employees. He suggested, among otherRespondent is an employer engaged in commerce within the meaning ofSec. 2(2), (6), and (7) of the Act. The Union is a labor organization withinthe meaning of Sec. 2(5) of the Act.4 The errors in the transcnpt have been noted and corrected.I Before a nurses aide was discharged, it was the standard practice tothings, that employees go about organizing by contactingemployees in the same classifications; i.e., RNs talking toother RNs and LPNs talking to other LPNs. On thefollowing day, Marsha Rose, a part-time nurses aide, tookunion literature to the Centre and passed it out in therestrooms, at the timeclock, and outside the premises. Sheestimates that she gave literature to about half theemployees at the Centre. She also passed out literature onSaturday, April 16.On Sunday, April 17, Shelton was off duty. However, shewent to the Centre during the dinner hour and spoke with anumber of LPNs about joining the Union. She also passedout some union literature. Shelton was not scheduled towork on Monday and Weachock called in sick. WhenShelton came to work on Tuesday morning, she was told toreport to the director of nursing. When she arrived atSchuler's office, she was informed by Schuler and August,who was also present, that she was fired. She asked why shewas being fired and was told that it was because of her badattitude, her failure to be supportive of the Centre, and thefact that the nurses aides on her floor were unhappy.Shelton replied that there was nothing that she could doabout making the aides happy because the source of theirunhappiness was that they were frequently called on to"work short"; i.e., to attend the number of patients on thefloor on a shift with fewer than the assigned number ofemployees. Schuler told her that she was a good nurse butthat her attitude was poor. Shelton asked her to producethree counseling reports for improper or inadequate perfor-mance in accordance with the normal practice of theCentre.5Schuler said that she was not entitled to thenormal warnings involved in the accumulation of threecounseling slips. August said that if Shelton wantedgrounds for the discharge, he would provide them. How-ever, he assured her that she would receive a favorableletter of recommendation.On Monday morning, April 18, Weachock did not reportfor work because of an injury. Early on Tuesday morning,Schuler called her at home and notified her by phone thatshe was being discharged. I credit Weachock's testimonythat Schuler told her in the course of the phone conversa-tion that Centre was having trouble with the attitudes ofthe nurses aides, then hemmed and hawed a bit, and let herknow that she was discharged, adding that she did not likeWeachock's attitude. Weachock replied to her that "shewas not God" and that she could not make employeeshappy when they were forced to do an excessive amount ofwork because of understaffing. The following day, bothWeachock and Shelton went to the Centre to pick up theirfinal checks and letters of recommendation. The letterswere not ready so they went back in the afternoon for themin the company of a notary public because they wished tohave the letters of recommendation notarized. Respondentrefused to supply notarized recommendations but ultimate-ly provided unsworn letters.On the day Shelton was discharged, Beverly Rainey hadoccasion to speak with Housekeeping Supervisor Florencewait until she had accrued three counseling reports on lateness, absenteeism,or other similar causes. This practice was instituted sometime in 1976 toprovide the Centre with a defense against charges of improper firings inunemployment compensation cases. Shelton had not received any prorcounseling reports.401 DECISIONS OF NATIONAL LABOR RELATIONS BOARDStewart near the timeclock. Stewart said to Rainey thatSchuler had asked her if she knew anything about a unionmeeting taking place and had further stated that if a uniongot started at the Centre, they would be fired. Raineyreplied that they could not get fired for union activitiesbecause such firings were illegal. On the same day, Stewarthad another conversation with housekeeper Ida Pearson onthe second floor of the nursing home. Stewart told Pearsonthat Schuler had told her that if she heard about a union,they would be fired. She then told Pearson that a girl on thethird floor was trying to organize a union and askedPearson if she knew anything about it. Pearson replied thatshe had not heard anything. On the same day, Stewart hadanother conversation on the elevator with Willie B. Morris,another housekeeper. She told Morris that she had heardthat Shelton had been fired. She added that if the girls atthe home knew what was good for them, they would stayout of this union business. Months later, and within a weekor 10 days of the hearing in this case, Stewart again talkedwith Morris about the discharges and told Morris thatAugust, the administrator, was sure going to get intotrouble for firing Weachock and Shelton for trying to starta union.During the same week, Respondent held a meeting of itssupervisors and told them not to discuss unionization orunion activities with any of their employees. On or aboutApril 25, Respondent disseminated letters to all employeesin which it attempted to dissuade employees from signingunion authorization cards.B. Analysis and Conclusion1. The supervisory status of Donna J. Weachockand Joanna SheltonDuring the 3 years that she worked for Respondent,Weachock was employed as a charge nurse on the thirdfloor of the Turtle Creek South Convalescent Centre.During the 20 months that Shelton was employed byRespondent, she acted as medication or "med nurse" onthe same floor of the same Centre. Shelton substituted ascharge nurse on the occasions that she worked whenWeachock was off duty. The parties have vigorouslylitigated the question as to whether these individuals weresupervisors within the meaning of Section 2(11) of the Act.Respondent's administrator testified that he felt that all ofRespondent's 15 or so RNs and LPNs at Turtle CreekSouth were supervisors. The General Counsel limited hiscontention to the claim that the charge nurse and the mednurse on the third floor were rank-and-file employees. Onthe basis of a large number of recent Board decisions,6I6 See, for example, Pikeville Investors, Inc., d/b/a Mountain ManorNursing Home, 204 NLRB 425 (1973); Pinecrest Convalescent Home, Inc.,222 NLRB 13 (1976); Brattleboro Memorial Hospital, Inc., 226 NLRB 1036(1976); Shadescrest Health Care Center, 228 NLRB 1081 (1977).7 Drexel Home, Inc., 182 NLRB 1045 (1970); The Presbyterian MedicalCenter, 218 NLRB 1266 (1975); Mercy Hospitals of Sacramento, Inc., 217NLRB 765 (1975); Newton-Wellesley Hospital, 219 NLRB 699 (1975);Doctor's Community Hospital of Victor Valley, d/b/a Victor Valley Hospital,220 NLRB 977 (1975); St. Rose de Lima Hospital, Inc., 223 NLRB 1511(1976); Maple Shade Nursing Home, Inc. d/b/a Maple Shade Nursing Homeand Convalescent Center, 228 NLRB 1457 (1977).s At Turtle Creek South there is no bargaining history, so we do notconclude that they were not supervisors but employeesentitled to the protection of the Act.Any consideration of the status of registered nursesunder the provisions of the Act must start from the premisethat registered nurses are professional employees who arenormally entitled to representation in bargaining unitsseparate and apart from other health care employees.7Accordingly, when they are cast into a supervisory orquasi-supervisory role, it often occurs, as here, that they areplaced in a position of leadership over unskilled orsemiskilled employees who are generally placed in differentbargaining units.8The potential for conflict of interest between supervisorand unit employees in not so great when both are indifferent units as it is when supervisors and employees findthemselves in the same bargaining unit, so the basic policyof the Act in excluding supervisors from coverage does notbear so heavily here as in the usual case where allconcerned are nonprofessional. Moreover, the Board hasbeen mindful of language in the legislative history of therecent health care amendments to the Act (Public Law 93-766) in which the Senate Committee on Labor and PublicWelfare pointed out that a health care professional doesnot exercise supervisory authority in the interest of anemployer when that individual's "direction" to otheremployees is in the "exercise of professional judgment ...incidental to the professional's treatment of patients." S.Rept 93-766, 93d Cong., 2d sess. 6 (April 2, 1974), quotedin Sutter Community Hospitals of Sacramento, Inc., 227NLRB 181, 192 (1976). In light of these considerations, theBoard has declined to accord supervisory status to nurses,and specifically to charge nurses, in the face of evidencewhich in other types of situations might very well support acontrary conclusion, because such directives were inciden-tal to an exercise of professional expertise.9In Sutter, supra, head nurses were found to be nonsuper-visory although they wrote counseling memos or evalu-ations concerning work performed by subordinates. Theseevaluations were factual in character and did not containrecommendations for disciplinary action. Some of a headnurses subordinates in that case were also registered nurseswho in turn oversaw the work of other employees. Headnurses in Sutter were responsible for maintenance ofrecords of medical and nursing treatment, the ordering ofsupplies and equipment, and the maintenance of generalhousekeeping in patient areas. They also performed directpatient care. On occasion, they participated in prehireinterviews and effectively recommended the hiring ofnursing personnel. None of these factors, nor the aggregatethereof, were sufficient in the Board's view to remove theemployees in question from the protection of the Act.know whether registered nurses at that location would exercise their optionto be separately represented. There is no indication from the record of whatthe practice in this regard is, if any, at any of Respondent's otherconvalescent centers. While not dispositive of this decision, it is a fairassumption that, in the event of a representation contest here, nurses wouldfind themselves in separate voting units from others.9 The Board has also been disposed to accord similar treatment in casesinvolving other professional employees, such as librarians (Fordham Univer-sity, 214 NLRB 971 (1974)); engineers (Westinghouse Electric Corporation163 NLRB 723 (1967)); and an academic dean (Adelphi University, 195NLRB 639 (1972)).402 TURTLE CREEK CONVALESCENT CENTRESIn Shadescrest, supra, the Board was confronted with anursing home situation in which LPN charge nurses werein charge of nursing units which provided health care onround-the-clock basis throughout the week. Admittedsupervisors were present only during normal daytimeworking hours on a 5-day-a-week basis. Despite the factthat charge nurses were the highest ranking persons on thepremises in the nursing unit during evenings and weekends,the Board felt that this factor was not sufficient to warranta conclusion that charge nurses were supervisors sinceadmitted supervisors were available by telephone to handleproblems which might arise. In Brattleboro, supra, headnurses evaluated subordinates in accordance with hospitalpolicies and standards and submitted the evaluations tohigher authority as part of the processing of recommenda-tions for merit increases. Head nurses also assignedpersonnel under their direction to serve particular patientsand were given the responsibility in a personnel policybooklet to adjust grievances at the first step, although theydid not routinely do so. Head nurses prepared long-termschedules for their departments. They also obtained lists ofextra employees from the office and called them to come inwhen there were absences in the regular shift complement.Head nurses could, under certain limited circumstances,authorize overtime. Head nurses also issued written repri-mands upon instruction from their own supervisors. TheBoard majority felt that all of these indicia of supervisoryauthority, as well as other factors not summarized, did notadd up to a conclusion that head nurses were supervisorswithin the meaning of the Act, since their judgments weremade almost exclusively as a result of their professionalcapacity and incidental to the treatment of patients.In Pinecrest Convalescent Home, Inc., supra, the chargenurses in question were the highest ranking personnel onduty during evening hours, although regular supervisorscould be reached by phone. Charge nurses could call inextra help from regularly maintained lists when scheduledemployees failed to report. They could initial timecardsand could allow other nurses to leave before the end of ashift. Despite these factors, the Board stated that thecharge nurses therein were employees entitled to theprotection of the Act. In Victor Valley Hospital, supra,charge nurses made routine assignment of duties tosubordinates and, among other things, could give themverbal reprimands. They attended supervisory meetings,approved emergency overtime, made work performancereviews of subordinates, and discussed these evaluationswith the employee who was being evaluated. However, theBoard felt that these powers were an outgrowth of theirprofessional standing and not an indication of supervisoryauthority. In Oak Ridge Hospital of the United MethodistChurch, 220 NLRB 49 (1975), a charge nurse was solelyresponsible for patient care at times when no higherranking clinical managers were on duty. They could makeroutine assignment of duties to members of their team,could reassign employees from one duty within the area oftheir responsibility to some other duty, and could verballycorrect employees who were guilty of misconduct. TheBoard found them to be nonsupervisors, noting that theoccasional exercise of supervisory authority does not serveto transfer an employee into a supervisor within themeaning of Section 2(1 1) of the Act.When measured against these recent precedents, almostevery factor relied upon by Respondent to argue thatWeachock and Shelton were supervisors has elsewherebeen found to be insufficient to support such a conclusionat least in the health care field. Both Weachock and Mrs.Shelton were hourly rated. As noted before, Weachockworked the 7 a.m. to 3 p.m. shift on the third floor ascharge nurse. This floor had a regular complement of I I-1/2 employees, including the charge nurse. One of theseemployees, the ward clerk, worked principally for thedirector of nursing. All of the others, except for Shelton,were either LPNs or nurses aides. Weachock reporteddirectly to Schuler and was periodically evaluated by her orby her predecessors. About 63 intermediate care patientswere housed on the third floor. During the course of herregular and busy routine, she worked part-time at thenurses station on the floor where she maintained recordsand did other paper work. She was also personallyresponsible for passing medicine to 23 patients who werehoused on the so-called short hall. She passed along to hersubordinates the directions of the physicians who weretreating the patients on her floor, telling nurses and nursesaides which patients need which medication. From time totime, she passed along to the employees, both on thesecond and third floors, instructions which Shelton wantedto have relayed. However, Weachock complained aboutthis practice to the administrator and was told by him thatshe did not have to do so. She was responsible for calling apatient's family if the patient was in critical condition. Shecould rotate the assignments of nurses aides and, in theevent of absenteeism (which appeared to be a chronicproblem at Turtle Creek), she would phone nurses aideswhose names appeared on a list supplied by the director ofnursing to request that an aide come in immediately andfill in for a missing employee. If this tack did not bring theshift up to full strength, Weachock would then notifySchuler and turn the problem over to her.About a year ago, Respondent began a policy of givingdelinquent employees three counseling slips before dis-charging them. As noted elsewhere, the purpose of thispolicy was to provide Respondent with a defense inunemployment compensation cases to allegations by em-ployees that they had been improperly discharged. Wea-chock occasionally gave nurses aides counseling slips fortardiness or for not calling in by 2 p.m. to report anabsence on the forthcoming shift. With the third such slip,Weachock routinely pulled the employee's timecard pursu-ant to standing instructions and forwarded it to the frontoffice where Schuler took over the matter. I credit Wea-chock's statement that she never discharged any employeeand discredit testimony to the contrary. From the proce-dure she described in the record, it appeared that herfunction in reporting a chronically late or absent employeeto the front office was clerical in nature and that these403 DECISIONS OF NATIONAL LABOR RELATIONS BOARDreports did not constitute an effective recommendation onher part that the employee in question be discharged.'0All applicants for employment in the nursing section,regardless of classification, were interviewed and hired byMrs. Schuler. I discredit testimony from August andSchuler that, on weekends when the Convalescent Centrewas not otherwise supervised, the charge nurse on the thirdfloor was in charge of the whole operation. It is clear fromthe example given by Mrs. Shelton in her testimony thatthe charge nurse on weekends had difficulty gettingpersonnel in the housekeeping section to wash somelaundry and that the matter had to be taken up with theadministrator before this question was ironed out. Similardifficulties arose from time to time when the charge nursemade special requests on weekends to the dietary section.Neither Weachock nor Schuler attended supervisors' meet-ings which were periodically held at the Centre.There is no question but that Weachock periodicallyprepared evaluation reports on the nurses aides who wereassigned to her shift on the third floor and that shediscussed these reports with employees in question. How-ever, any employee who was dissatisfied with a reportcould, in effect, appeal her evaluation to Schuler. Schuleralone made all evaluations of RNs. The reports preparedby Weachock were made after consulting other RNs. Shethen forwarded them to the director of nursing and theadministrator, both of whom separately reviewed them. Ifthe evaluations were favorable, the report was forwarded toRespondent's headquarters in Indianapolis with a recom-mendation by the administrator of the Centre for a raise.Weachock credibly testified that she did not know whatbecame of these evaluations after they were forwarded tothe front office, and was not informed as to whether or notthe employee in question received a raise.Schuler testified that the charge nurse and the medica-tion nurse were both supposed to adjust grievances. Whenasked what kind of grievances involving the Company theywere supposed to adjust with a grieving employee, shestated that she did not know. It became apparent from hertestimony that, by adjustment of grievances, she meantbreaking up any arguments between nurses aides whichmight occur on the third floor. Such a peacekeeping roledoes not amount to an adjustment of grievances in a laborrelations context.Shelton, as medication nurse on the third floor, had lessresponsibility than the charge nurse. She reported directlyto the charge nurse when acting as "med nurse." The bulkof her activities during the day were taken up with directpatient care. She could assign nurses aides to attend to theo1 I also credit Weachock's testimony that she was never informed byany of Respondent's management that she had any authority to dischargeany employees.n' The General Counsel makes the alternative argument that, even ifShelton and Weachock are found to be supervisors, the action of Respon-dent in discharging them violates Sec. 8(aXI) of the Act because thedischarges of supervisors have a chilling effect on the union activities andthe protected activities of other employees. Beginning with a case entitledBetter Monkey Grip, 115 NLRB 1170 (1956), enfd. 243 F.2d 836 (C.A. 5,1957), cert. denied 353 U.S. 864, the Board has held in a long and consistentline of cases that an employer violates Sec. 8(aXI) of the Act when itdischarges or otherwise discriminates against a supervisor for union-relatedconsiderations because such actions have the necessary and intended effectof interfering with the rights of nonsupervisory employees who becomeaware of the discrimination and are thereby coerced in the enjoyment ofneeds of particular patients, although the assignment inthis regard were routinely rotated. Shelton was empoweredto give counseling reports on nurses aides in her area anddid so. On occasion, she pulled timecards and sent them tothe front office when an aide was late for the third time.She also gave oral reprimands to aides for what shedescribed as "cattiness." On occasion, she used the list ofextra employees which the director of nurses supplied tothe third floor and called in extra employees from that listwhen it appeared that the shift would be shorthanded. Shenever hired any employee and it is undisputed that shenever fired any employee. She could grant time off to anemployee who was ill, but she normally checked first withSchuler before doing so.In light of the foregoing considerations, I conclude thatthe facts established herein do not support the conclusionthat Weachock or Shelton were supervisors, as that termhas been applied to the health care industry, and that thecomplaint herein must be adjudicated on the basis that thedischarged employees in question are entitled to theprotection of Section 7 and 8 of the Act.1'2. Independent allegations of conduct violative ofSection 8(a)(l) of the ActI credit the testimony of employees Pearson, Morris, andRainey with respect to their conversations with theirsupervisor and conclude that Respondent, by the state-ments of its Housekeeping Supervisor Florence Stewart,violated Section 8(aX 1) of the Act as follows:(a) Stewart's threat to Rainey that Schuler stated that if aunion got started at the Centre, they would be fired.(b) Stewart's threat on the same day to Pearson in whichshe repeated to Mrs. Pearson what Schuler had told her;namely that, if she heard about the Union, they would befired.(c) Stewart's illegal and coercive interrogation of Pear-son, done in connection with the above-recited threat, inwhich she asked Pearson if she had heard anything about agirl on the third floor starting a union.(d) Stewart's threat to Morris on the elevator to the effectthat, if the girls knew what was good for them, they wouldstay out of this union business.3. The discharge of Joanne SheltonAt the time of her discharge on April 19, Shelton hadworked for Respondent as third floor med nurse andoccasionally as charge nurse for a period of about 20their own statutorily protected rights. The remedy for such a violation is toprovide the supervisor with the same remedy normally prescribed forconventional violations of Sec. 8(aX3). Alamo Express, Inc., and AlamoCortage Company, 127 NLRB 1203 (1960); Miami Coca-Cola BottlingCompany doing business as Key West Coca Cola Bottling Company, 140NLRB 1359 (1963); Murray Golub, Selivyn Golub, and Albert Golub d/b/aGolub Bros. Concessions, 140 NLRB 120 (1962); Oil City Brass Works, Inc.,147 NLRB 627 (1964); Ideal Baking Company of Tennessee, Inc., 143 NLRB546 (1963); Dal-Tex Optical Company, Inc., 137 NLRB 1782 (1962); FairviewNursing Home, 202 NLRB 318 (1973); Carter Lumber Inc., 207 NLRB 391(1973); Vada of Oklahoma, Inc., 216 NLRB 750 (1975); and Valley Hospital,Lid, 226 NLRB 309 (1976). Because of the conclusion herein that thediscriminatees in question were not supervisors, it is not necessary toaddress this facet of the General Counsel's argument.404 TURTLE CREEK CONVALESCENT CENTRESmonths. When they discharged her, August and Schulertold her that she was a good nurse but that she had a badattitude and that she was not supportive of the Centre. Thisevent took place within 5 days after Shelton had held ameeting of about 25 employees at her home for purposes ofstarting a union organization campaign. These facts aloneestablish union leadership on the part of Shelton andhighly suspicious timing, two significant factors in anydiscrimination case.At the time of Shelton's discharge on April 19, bothSchuler and August admittedly knew that a union organi-zational campaign was afoot at the Centre. August admit-ted knowing of Shelton's leadership role because, on theMonday evening before the discharge, he had been givensome union pamphlets by employee Karen Shively, whotold August she had obtained them from Shelton.The reasons asserted for Shelton's removal are alsoinsubstantial and vague, indicating that they are pretextualand not genuine. They are also shifting in character.Shelton was blamed by both Schuler and August duringher terminal interview of being a cause of discontentamong the nurses aides on the third floor. Respondent'switness Cleveland, as well as Shelton and Weachock,testified that the cause of the dissatisfaction among nursesaides was the fact that they were continually "workingshort." Daily statistics from Respondent's records on themanning of the third floor during the day shift indicatethat, during the month preceding the discharges herein, thefloor frequently operated below assigned strength. CarolDemarey added that this overload was frequently increasedby the fact that first shift employees were often called uponto perform tasks normally assigned to the second shift,because the second shift also was shorthanded from time totime. Cleveland added in her testimony that nurses aideswere also unhappy about being underpaid. Hence, anyattempt to put off on Shelton the blame for the moraleproblem in her unit was wholly without evidentiarysupport.The fact that Respondent's two top supervisors criticizedShelton's attitude and intimated that her attitude was toblame for the attitude of the staff in her area is a veiled wayof stating that Shelton's union activities were in fact themotivating factor behind the discharge. When Respondentwas unable to support its action by three previous counsel-ing slips or warnings, it discharged Shelton in a mannercontrary to its normal practice of requiring such warningsas a prerequisite for discharge. When Respondent broughtup to Shelton an incident involving the removal orrelocation of bottles of milk of magnesia which were beingstored on the third floor, it made only a fuzzy reference toan incident remote in time to which Shelton was a witness,not a participant. When asked why Shelton was beingremoved at this time rather than on some earlier occasion,August could only reply that Respondent was also in the12 B A G Chrysler-Plymouth, Inc., and its successor Bill George Chrysler-Plymouth, Inc., 186 NLRB 282 (1970); Hunter Saw Division ofAsko, Inc., 202NLRB 330 (1973); JFB Manufacturing, Inc., 208 NLRB 2 (1973).13 The evaluation sheet of Donna J. Weachock, which was prepared bySchuler, contained in the prepared section of the sheet check marks givingher the highest, or almost the highest rating, for every facet of her work,including such qualities as dependability, stability, friendliness, and drive.Schuler wrote in her own handwriting:process of discharging Weachock and this seemed like agood time for a clean sweep of third floor nurses on thefirst shift.In summary, Shelton's discharge constituted the termina-tion of a known in-house leader of the organizational drivewithin 5 days of her first overt activity, accomplished in amanner contrary to Respondent's normal personnel prac-tices, and for shifting and vague reasons relating toattitude, a phrase which has often been interpreted assynonymous with union sympathy.12It was also accom-plished by an employer who has given independentevidence of animus. These factors make it clear that theannounced reason or reasons were pretextual and that thereal reason for discharging Shelton was her union activities.I so find and conclude that the discharge violated Section8(a)(1) and (3) of the Act.4. The discharge of Donna J. WeachockAt the time of her termination, Weachock had workedfor Respondent for a period of 3 years. During the lattermonths of her employment, she had felt the pressure ofundermanning of her unit and had discussed her irritationsin this regard with August. However, August testified that,until Monday, April 18, when he had decided to dischargeher, he regarded Weachock as one of the best employees atthe Centre. Indeed, he could have said no less since, onApril 12, he signed and forwarded to the Indianapolisheadquarters a request that she be given a raise as a resultof her yearly evaluation. That evaluation, which was madeby Schuler and which bore August's approval, containedrave notices about Weachock.'3However, within a week ofthe forwarding of this evaluation to the Indianapolisheadquarters, she was gone. The reason given to Weachockwhen she was discharged was similar to the reason given toShelton; namely her poor attitude and the poor attitude onthe part of the third floor first-shift nurses aides whichRespondent equated to poor supervision. As the hearingwore on, Respondent thought up additional reasons-theso-called milk-of-magnesia incident, yelling on the floor,lack of guidance to nurses aides, and growing tension inher unit. These reasons ultimately became makeweightreasons. August and Schuler testified that the incidentwhich actually triggered the discharge was her advice toward clerk Pamela Cleveland not to come to work onSaturday, April 16.It is true that Weachock felt that, if employees failed torespond to requests to work overtime or work extra,pressure would thereby be brought to bear upon Respon-dent to take some affirmative and curative steps to relievethe chronic undermanning which frequently occurred onthe third floor. On Saturday, April 16, Schuler received acall from one of her charge nurses that the shift wasMrs. W is an excellent nurse; reliable and conscientious supervisor.My only recommendation is that you vent your justifiable anger andfrustration to one other than your co-workers as it affects the attitude ofthe area. I feel you are an asset to Turtle Creek and we are fortunate tohave you.405 DECISIONS OF NATIONAL LABOR RELATIONS BOARD"working short" so she phoned Weachock, who was thenon duty, to obtain Cleveland's phone number.14I creditCleveland's testimony to the effect that she received aphone call from Weachock in which she was informed thatSchuler was probably going to call her and ask her to cometo work. Weachock also suggested to Cleveland that shedecline to do so. Cleveland needed the money so she wentto work. She also told Schuler about the call fromWeachock and on Monday Schuler told August. At thattime they decided to fire Weachock.Weachock had not been as active in promoting theUnion cause as had Shelton, who was fired in tandem withher. However, Weachock evidenced her sympathy for thiseffort by attending the Thursday evening meeting atShelton's home and by statements made to the second floorcharge nurse, a Copeland. She told Copeland that she didnot personally want to get involved because she wouldnever walk out on a patient. However, her sympathies werecertainly with the nurses aides and with Shelton, all ofwhom were involved. I credit the statement attributed toSupervisor Florence Stewart that Weachock was fired forunion activities. Certainly the timing of the union drive andthe swift discharge of a previously well-regarded chargenurse point strongly in the same direction.It is true that neither Weachock nor any other employeeat Respondent's place of business was entitled to engage ina slowdown, in unilaterally picking and choosing their ownhours of employment, or in advising others to engage insuch conduct. Such activities are not protected under theAct and form a proper basis for discharge.15However, likeany other asserted reason for discharge, asserted miscon-duct of this kind or character can very well be advanced asa pretext to conceal the true motive for the termination. Iconclude that such is the case in this instance. We areconfronted here with a record containing not only demon-strated union sympathy, suspicious timing, and collateralevidence of animus, but also a discharge of an individualtaken in conjunction with the discriminatory discharge of aknown union leader with whom she had worked closelyand at whose home she had recently attended a unionmeeting. August stated, in connection with the Sheltondischarge, that both women were let go in order to cleanhouse in the same unit at the same time. The postdischargestatement of Stewart, namely, that both employees weredischarged for union activities, while not compelling, is anadmission by Respondent and lends clarity to a factpattern which supports a finding of discrimination. Ac-cordingly, I conclude that Respondent discharged DonnaJ. Weachock because of her interest in and activities onbehalf of the Union and that this discharge violatedSection 8(aX!) and (3) of the Act.Upon the foregoing findings of fact, and upon the entirerecord herein considered as a whole, I make the following:14 Cleveland was a ward clerk who rarely was assigned to any dutiesinvolving patient care. However, on this occasion she was being summonedto fill in for an RN or an LPN.1s Softexture Yarns, Inc., 128 NLRB 764 (1960); N.L.R.B. v. C. G. ConnLimited, 108 F.2d 390 (C.A. 7, 1939).16 F. W. Woolworth Company, 90 NLRB 289 (1950).CONCLUSIONS OF LAWI. Respondent Turtle Creek Convalescent Centres,Inc., is now and at all times material herein has been anemployer engaged in commerce within the meaning ofSection 2(2), (6), and (7) of the Act.2. Local 1199-Indiana, National Union of Hospitaland Health Care Employees, a Division of RWDSU, AFL-CIO, is a labor organization within the meaning of Section2(5) of the Act.3. By discriminatorily discharging Donna Weachockand Joanne Shelton, because of their union sentiments andunion activities, Respondent herein violated Section 8(aX3)of the Act.4. By the acts and conduct set forth above in Conclu-sion of Law 3; by coercively interrogating employees; andby threatening employees with discharge if they engaged inunion activities Respondent herein violated Section 8(a)(1)of the Act.5. The aforesaid unfair labor practices have a close,intimate, and substantial effect on the free flow of com-merce, within the meaning of Section 2(6) and 2(7) of theAct.REMEDYHaving found that Respondent herein has engaged inunfair labor practices, I will recommend that it be requiredto cease and desist therefrom and to take certain affirma-tive actions designed to effectuate the purposes andpolicies of the Act. As the unfair labor practices hereininvolve discriminatory discharges, they go to the heart ofthe Act, so I will recommend a so-called broad 8(aX)()order designed to suppress any and all violations of thatsection of the Act. J. C. Penney Co., Inc. (Store # 1814), 172NLRB 1279, fn. 1 (1968); Adam & Eve Cosmetics, Inc., 218NLRB 1317 (1975). The recommended Order will requirethat Respondent offer full and immediate reinstatement toDonna J. Weachock and Joanne Shelton to their former orsubstantially equivalent positions and that it make themwhole for any loss of earnings which they have sufferedbecause of the discriminations practiced against them, tobe computed in accordance with Woolworth, 6 with interestthereon at 7 percent as required by the Board's recentdecision in Florida Steel Corporation, 231 NLRB 651(1977). I will also recommend that Respondent be requiredto post the usual notice telling employees of their rights andof the results of this case.ORDER17Respondent Turtle Creek Convalescent Centres, Inc.,Indianapolis, Indiana, and its officers, agents, successors,and assigns, shall:1. Cease and desist from:(a) Coercively interrogating employees concerning theirunion activities." In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findingsconclusions, and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.406 TURTLE CREEK CONVALESCENT CENTRES(b) Threatening to discharge employees if they engage inunion activities.(c) Discharging or otherwise discriminating againstemployees in their hire or tenure due to membership in oractivities on behalf of Local 1199-Indiana, National Unionof Hospital and Health Care Employees, a Division ofRWDSU, AFL-CIO, or any other labor organization.(d) By any other means interfering with, restraining, orcoercing employees in the exercise of rights guaranteed tothem by Section 7 of the Act.2. Take the following affirmative action designed toeffectuate the purposes and policies of the Act:(a) Offer to Donna J. Weachock and Joanne Shelton fulland immediate reinstatement to their former positions or,in the event those positions no longer exist, to substantiallyequivalent employment, discharging if necessary any em-ployees who were hired to take their places, and make themwhole for any losses they have suffered by reason of thediscrimination practiced against them, in the mannerdescribed above in the section entitled "Remedy."(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll and other records necessary to analyze and com-pute the amounts of backpay due under the terms of thisOrder.(c) Post at its Fort Wayne (South), Indiana, nursinghome copies of the attached notice marked "Appendix." 18Copies of said notice, on forms provided by the Director ofRegion 25, after being duly signed by representatives ofRespondent, shall be posted immediately upon receiptthereof, and be maintained by Respondent for 60 consecu-tive days thereafter, in conspicuous places, including allplaces where notices to employees are customarily posted.Reasonable steps shall be taken by Respondent to insure"I In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."that said notices are not altered, defaced, or covered by anyother material.(d) Notify the Regional Director for Region 25, inwriting, within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT interrogate employees concerning theirunion activities or the union activities of other employ-ees.WE WILL NOT threaten to discharge employeesbecause they engage in union activities.WE WILL NOT discourage membership in Local 1199-Indiana, National Union of Hospital and Health CareEmployees, a Division of RWDSU, AFL-CIO, or anyother labor organization by discharging employees orby any other discrimination in their hire or tenure.WE WILL NOT by any other means interfere with,restrain, or coerce our employees in the exercise ofrights guaranteed to them by Section 7 of the Act.WE WILL offer full and immediate reinstatement toDonna J. Weachock and Joanne Shelton to theirformer or substantially equivalent employment, dis-charging if necessary any persons hired in their places,and we will make them whole for any loss of pay theyhave suffered by reason of the discrimination practicedagainst them, together with interest thereon.TURTLE CREEKCONVALESCENT CENTRES,INC.407